Gail C. Schor, Registered Court Reporter
THE COURT: This Court entered an order on Monday staying the proceeding in Connecticut unless I heard from Judge Funderburke that the Court of Alabama had declined jurisdiction or found the state of Connecticut to be a more convenient forum.
I spoke with Judge Funderburke yesterday, that being the 11th of September at approximately 10:55, and the state of Alabama has not declined jurisdiction so that the matter remains stayed; the proceedings in Connecticut remain stayed.
Dubay, J.
Gail C. Schor, Registered Court Reporter
                              CERTIFICATION
I, Gail C. Schor, Registered Professional Reporter, do hereby certify that the within and foregoing is a true and correct transcription of the stenographic notes taken in the matter of Chisholm vs. Chisholm, before the Honorable Joseph Q. Koletsky, a Judge of the Superior Court of New London at Norwich, on the 28th day of June 2001.
Dated the 12th day of September, 2001.
Gail C. Schor
Gail C. Schor, Registered Court Reporter